The Court.
This is an action to recover all but two or three acres of the land described in the following receipt:—
“ Receiver’s duplicate receipt, No. 4760—Homestead.
“Receiver’s Oeeice, Stockton,
February 17, 1887.
“Received of George W. Whittaker the sum of sixteen dollars-cents, being the amount of fee and compensation of register and receiver, for the entry of the east half of northwest quarter, and the east half of southwest quarter of section 18, in township 2 north, of range 14 east, Mount Diablo meridian, under section 2290, Revised Statutes of the United States.
“$16.00. John E. Budd, Receiver.”
On the trial, the plaintiff introduced this receipt in evidence, and testimony which showed that before the commencement of the action he had, in addition to the *298payment mentioned in the receipt, built a house and taken up his residence on the two or three acres covered by his homestead location and not sued for. It further appeared that most of the demanded premises had been inclosed and cultivated by the defendant for about two years before the issuance of the receipt, and that he had thereon a house and barn. On this case plaintiff rested, and defendant moved for a nonsuit on the ground that plaintiff had shown no title. The motion was overruled, and defendant, without offering any evidence upon his part, submitted the case.
The court gave judgment for plaintiff, from which, and from an order subsequently made overruling his motion for a new trial, defendant appeals.
The defendant, not having shown any capacity in himself to acquire the government title to the demanded premises, nor any effort or intention to do so, stands in the position of a mere naked trespasser upon the public domain, with an inclosure erected and maintained, contrary to the express provisions of the act of Congress of February 25, 1885 (Statutes 1884-85, p. 321); and the main question in the case is, whether by such unauthorized inclosure he can prevent a homestead entry of the .land by a citizen of the United States who goes peaceably upon a portion of the tract, and in other respects complies with the law.
This is the precise question, or the converse of it, involved and decided in the case of Haven v. Haws, 63 Cal. 514; and on the authority of that case we hold that this plaintiff had the right to make his homestead entry of the whole tract, notwithstanding the possession by defendant of the greater portion of it.
That he made the entry was, we think, sufficiently proved prima facie by the production of the receipt from the land-office. Under the department regulations, of which we take notice, it was the duty of the register and receiver of the local land-office, upon payment of the *299proper fees, to issue this receipt, and thereupon to make the proper entry of the location.
This official duty we must presume was regularly performed. (Code Civ. Proc., sec. 1963, subd. 15.) And especially ought this presumption to obtain, in view of the provision of the statute forbidding the issuance of any certificate of entry, prior to the expiration of five years. (U. S. Rev. Stats., sec. 2291.)
The evidence, therefore, brought the plaintiff squarely within the provisions of the second section of the act of the legislature of this state, passed March 23, 1874 (Statutes 1873-74, p. 544), which reads as follows:—
“Sec. 2. Every qualified homestead claimant under the homestead laws of the United States, residing on public land of the United States within this state, who shall have made his original homestead entry in accordance with said laws, shall, from the date of such entry, be deemed to have title to and to be in possession of all the land described in such entry, as against trespassers, and all persons having no superior right or title to the same, as long as he shall continue to reside thereon, and to comply in good faith with said homestead laws.”
Under this law the plaintiff must be deemed to have the title as against the defendant to the demanded premises.
Judgment and order affirmed.